—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), entered November 4, 1996, convicting defendant, after a jury trial, of murder in the second degree, and *211sentencing him to a term of 25 years to life, unanimously affirmed.
By failing to request any further relief after his objections were sustained, defendant failed to preserve his claim that a witness’s brief use of the term “they” caused defendant to be implicated in the murder on the basis of the nontestifying codefendant’s inculpatory statements, and we decline to review it in the interest of justice. Were we to review this claim, we would find that, taking the word “they” in context, the testimony did not implicate defendant and that the court’s curative actions were sufficient to prevent any prejudice to defendant, particularly given defendant’s own comprehensive confessions as to his extensive participation in the murder (see, People v Hamlin, 71 NY2d 750, 758).
By failing to object, or by making only general objections, defendant has failed to preserve his challenges to the prosecutor’s summation, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments were appropriate responses to the defense summation (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.